Order filed December 01, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00770-CR
                                 ____________

                         JOSE A. GARCIA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 1
                           Harris County, Texas
                      Trial Court Cause No. 2004882

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 2, a
DVD and Defense Exhibit 23, a DVD of 911 recordings.
      The clerk of the Co Crim Ct at Law No 1 is directed to deliver to the Clerk
of this court the original of State's Exhibit 2, a DVD and Defense Exhibit 23, a
DVD of 911 recordings, on or before December 11, 2015. The Clerk of this court
is directed to receive, maintain, and keep safe this original exhibit; to deliver it to
the justices of this court for their inspection; and, upon completion of inspection, to
return the original of State's Exhibit 2, a DVD and Defense Exhibit 23, a DVD of
911 recordings, to the clerk of the Co Crim Ct at Law No 1.



                                              PER CURIAM